198 Mich. App. 569 (1993)
499 N.W.2d 389
PEOPLE
v.
DUKES
Docket No. 131607.
Michigan Court of Appeals.
Submitted January 19, 1993, at Lansing.
Decided March 2, 1993, at 9:35 A.M.
Frank J. Kelley, Attorney General, Thomas L. Casey, Solicitor General, Robert E. Weiss, Prosecuting Attorney, Donald A. Kuebler, Chief, Appellate Division, and Gladys L. Christopherson, Assistant Prosecuting Attorney, for the people.
Joseph J. Farah, for the defendant on appeal.
*570 Before: BRENNAN, P.J., and CAVANAGH and CORRIGAN, JJ.
PER CURIAM.
Following a jury trial, defendant was found guilty of unarmed robbery. MCL 750.530; MSA 28.798. He subsequently pleaded guilty of being an habitual felony offender, MCL 769.10; MSA 28.1082, and was sentenced to a consecutive prison term of not less than 10 nor more than 22 1/2 years. In this appeal, brought as of right, defendant claims that the trial court imposed a consecutive term of imprisonment without statutory authority. We disagree and affirm.
The purpose of the consecutive sentencing statute is to deter persons convicted of one crime from committing other crimes by removing the security of concurrent sentencing. The statute should be construed liberally in order to achieve the deterrent effect intended by the Legislature. People v Weatherford, 193 Mich. App. 115, 118; 483 NW2d 924 (1992).
MCL 768.7a(1); MSA 28.1030(1)(1), provides:
A person who is incarcerated in a penal or reformatory institution in this state, or who escapes from such an institution, and who commits a crime during that incarceration or escape which is punishable by imprisonment in a penal or reformatory institution in this state shall, upon conviction of that crime, be sentenced as provided by law. The term of imprisonment imposed for the crime shall begin to run at the expiration of the term or terms of imprisonment which the person is serving or has become liable to serve in a penal or reformatory institution in this state.
A county jail, when utilized in the execution of a sentence, is a penal institution. People v Sheridan, 141 Mich. App. 770, 772-773; 367 NW2d 450 (1985).
*571 In this case, the defendant was in the county jail as a term of probation when he committed the crime of unarmed robbery. Consequently, we believe that the trial court had the statutory authority to impose a consecutive sentence because defendant was incarcerated in a penal institution when he committed the offense.
Affirmed.